Citation Nr: 0312842
Decision Date: 06/13/03	Archive Date: 08/07/03

DOCKET NO. 94-04 769               DATE JUN 13, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD 

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 1970,
and from February 1971 to November 1972.

This case first came before the Board of Veterans' Appeals (Board)
from a rating action of October 1993 rendered by the Jackson,
Mississippi, Regional Office (RO) of the Department of Veterans
Affairs (VA). In March 1996 the Board, in pertinent part, remanded
the issue of entitlement to service connection for PTSD in order to
obtain additional evidence. The case is again before the Board for
appellate review.

FINDING OF FACT

PTSD is not currently shown.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by wartime service. 38
U.S.C.A. 1110 (West 2002); 38 C.F.R. 3.303, 3.304 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I Duty to Assist

There was a significant change in the law during the pendency of
this appeal. On November 9, 2000, the President signed into law the
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 5102,
5103, 5103A, 5107 (West Supp. 2002); see 66 Fed. Reg. 45,620-45,632
(Aug. 29, 2001) (to be codified at 38 C.F.R. 3.102, 3.156(a),
3.159, 3.326(a)). This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect to the
duty to assist,

and imposed on VA certain notification requirements. The final
regulations implementing the VCAA were published on August 29,
2001, and they apply to most claims for benefits received by VA on
or after November 9, 2000, as well as any claim not decided as of
that date, such as the one in the present case. 66 Fed. Reg.
45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 38
C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information and
evidence needed to substantiate and complete a claim. 38 U.S.C.A.
5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29,
2001) (to be codified at 38 C.F.R. 3.159(b)). There is no issue in
this case as to providing an appropriate application form, or as to
completeness of the application. The veteran has been advised of
the applicable laws and regulations, and of the evidence needed to
substantiate his claim, by the statement of the case and
supplemental statement of the case issued in the development of
this appeal. In addition, the RO, in September 2001, advised him
that he was to notify VA of any evidence be wanted VA to consider,
the information he needed to furnish so that VA could seek those
records, and the steps VA would undertake to obtain any such
evidence. Moreover, as discussed above, be was requested on several
occasions by VA to furnish specific and detailed information with
regard to his purported stressors so as to allow VA to verify that
the cited incidents bad occurred. The Board accordingly finds that
be was advised as to what evidence was needed to establish
entitlement to the benefits sought, and the applicable statutory
and regulatory criteria. See Quartuccio v. Principi, 16 Vet. App.
183 (2002).

Second, VA has a duty to assist the veteran in obtaining evidence
necessary to substantiate a claim. 38 U.S.C.A. 5103A (West Supp.
2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be codified
at 38 C.F.R. 3.159(c)). This duty has been satisfied. In
particular, it is noted that records of any and all treatment cited
by the veteran have been sought by VA; there is no relevant
evidence that has not been associated with his claims folder. It is
also noted that he has been accorded VA examination pursuant to the
Board's March 1996 Remand decision, and that this examination
specifically addressed the matter on appeal.

- 3 -

In view of the foregoing, the Board finds that all reasonable
efforts to secure and develop the evidence that is necessary for an
equitable disposition of the matter on appeal have been made by the
agency of original jurisdiction. Every possible avenue of
assistance has been explored, and the veteran has had ample notice
of what might be required or helpful to establish a claim. See
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence
to requirements in the law does not dictate an unquestioning, blind
adherence in the face of overwhelming evidence in support of the
result in a particular case; such adherence would result in
unnecessarily imposing additional burdens on VA with no benefit
flowing to the veteran). The Board concludes, therefore, that a
decision on the merits at this time does not violate the VCAA, nor
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384
(1993).

II. Service Connection for PTSD

In order to establish service connection for a claimed disability,
the facts, as shown by the evidence, must demonstrate that a
particular disease or injury resulting in current disability was
incurred during active service or, if preexisting active service,
was aggravated therein. 38 U.S.C.A. 1110, 1131 (West 2002); 38
C.F.R. 3.303 (2002). Service connection may also be granted on a
presumptive basis for certain chronic disabilities when that
disability is manifested to a compensable degree within a year
after separation from active duty. 38 C.F.R. 3.307, 3.309 (2002).

For a showing of chronic disease in service there is required a
combination of manifestations sufficient to identify the disease
entity, and sufficient observation to establish chronicity at the
time, as distinguished from merely isolated findings or a diagnosis
including the word "chronic." Continuity of symptomatology is
required where the condition noted during service is not, in fact,
shown to be chronic or where the diagnosis of chronicity may be
legitimately questioned. When the fact of chronicity in service is
not adequately supported, then a showing of continuity after
discharge is required to support the claim. 38 C.F.R. 3.303(b)
(2002).

- 4 -

In addition, there are regulations that are specific to claims of
service connection for PTSD. Under 38 C.F.R. 3.304(f) (2002),
service connection for PTSD requires a medical diagnosis of that
disorder, a link between current symptoms and an inservice
stressor, and credible supporting evidence that the claimed
inservice stressor occurred. If the evidence establishes that the
veteran engaged in combat with the enemy and the claimed stressor
is related to that combat, the veteran's lay testimony alone may
establish the occurrence of the claimed inservice stressor, in the
absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service.
38 C.F.R. 3.304(f)(1).

In the instant case, medical records, and in particular reports of
VA examinations conducted in October 1991, June 1992, and July
1993, along with a VA hospitalization summary dated in February and
March 1994, indicate diagnoses of PTSD. In addition, the veteran
has alleged that he had been stationed at military bases in Vietnam
that underwent shelling; the U.S. Armed Services Center for
Research of Unit Records notes that facilities at which the veteran
had been stationed underwent mortar attack on several occasions
during the times at which he may have been at those facilities. In
such instances, service connection for PTSD may be appropriate; see
Pentecost v. Principi, 16 Vet. App. 124 (2002).

However, a grant of service connection for PTSD under the
circumstances established in Pentecost requires, at the minimum, a
finding that PTSD is in fact manifested. While medical records
dated almost a decade ago reflect diagnoses of PTSD, the report of
a VA psychiatric examination conducted in February 2003 shows that
any such diagnosis was expressly rejected. That report indicates
impressions to include "dementia due to a general medical condition
(specific infection=lues=tertiary syphilis; in his case, general
paresis)"; psychotic disorder not otherwise specified; alcohol
dependence; cocaine abuse; cannabis abuse; and progressive
dementia. The report also indicates comments by the examiner that

[t]he main issue with the veteran at this time is his dementia
associated with a longstanding syphilitic

- 5 - 

process. Of the several forms that late or tertiary syphilis can
take, his type apparently is general paresis (GPI, general
paralysis of the insane).

It is difficult to separate out psychotic thinking/behavior in his
case due to GPI from what he might exhibit while intoxicated with
alcohol or from cannabis or cocaine abuse. Cannabis psychosis and
cocaine psychosis mimic paranoid schizophrenia .... Here he has
been given an Axis I diagnosis of Psychotic disorder NOS in order
to cover the various psychotic symptoms he exhibits, whether due to
drug use or to another psychotic process (apart from what his
specific infection might be contributing in this area).

In brief, this examination report, while indicating that the
veteran's current mental impairment is the product of several
factors, specifically does not show that PTSD was either diagnosed
or recognized as a disorder exhibited by the veteran. It must be
noted that this examination was requested by the Board in its March
1996 Remand in order to ascertain the nature of the veteran's
mental disorder, and whether PTSD was present. This examination
report clearly shows that PTSD is not currently manifested.

The United States Court of Appeals for Veterans Claims (Court) has
held that service connection cannot be granted for a disorder that
is not currently manifested. In particular, the Court has held that
"Congress specifically limits entitlement for service-connected
disease or injury to cases where [inservice] incidents have
resulted in a disability. See 38 U.S.C. 1110 (formerly 310). In the
absence of proof of a present disability there can be no valid
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis
in original).

- 6 -

As discussed above, there is no proof that PTSD is currently
manifested; that is, it is not a "present disability." The Board
must accordingly conclude that the preponderance of the evidence is
against the veteran's claim for service connection for that
disorder, and that his claim fails.

ORDER

Service connection for PTSD is denied.

C. P. RUSSELL 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 7 -



